Exhibit 10.9

 



[exh109_01.jpg]

"CERTAIN PROVISIONS OF TffiS EXHIBIT HAVE BEEN OMITTED AND ARE MARKED WITH
ASTERICKS (** * *). THE OMITTED PORTIONS EXHIBIT 10.9 HAVE BEEN OMITTED BECAUSE
THEY ARE BOTH (i) NOT MATERIALAND (ii) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED." fl VENDOR NAME CONTACT NAME ADDRESS TECHNICAL
COMMUNICATIONS CORPORATION Fidel Camero 100 DOMINO DR CONCORD, MA 01742 - 2817
UNITED STATES PHONE FAX E - MAIL OUR PURPOSE. YOUR MISSION. 621 LYNNHAVEN PKWY,
STE 160 VIRGINIA BEACH, VA 23452 - 7448 TOLL FREE: (****) FAX:(****) CAGE:
(****) DUNS: (****) FEDERAL TAX ID:(****) http : //www . adsinc . com (978) 287
- 6303 fcamero@tccsecure.com PURCHASE ORDER 1025245 DATE: 05/13/2019 REVISION:
Number : 1 I Date : 05/20/2019 SALESREP: ( xic.ri,) BUYER: (****) PHONE: (* *
**) FAX: (t. >}',) EMAIL: ()'.M•.r) SHIP TO NAME - CONTACT NAME ADDRESS SHIPPING
REF# CUSTOMER REF# SHIPMENT PRIORITY SPAWAR (SYSTEMS CENTER ATLANTIC - SSCLANT)
(*** * ) TRAINING AT TECHNICAL COMMUNICATIONS CORP 100 DOMINO DR CONCORD, MA
01742 us FMS CASE NUMBER (****) (****) (****) SHIPPING CARRIER SHIPPING METHOD
PAYMENT TERMS FOB Origin FOB Origin PREPAY AT SHIP LINE PART NUMBER PART
DESCRIPTION QUANTITY UOM UNIT PRICE TOTAL(USD) SHIP BY DATE 1 TRAINING DSP9000RB
CUST REQ•N6523691290000 TCC 10 - DAY 10 - STUDENTS TRAINING CLASS [RATED - DOC9]
CLIN: 0015 (****) Each (****) (****) 2 TRAINING DSP9000 BASE CUST REQ -
N6523691290000 TCC 5 - DAY 10 - STUDENTS TRAINING CLASS [RATED - DOC9] CLIN :
0016 (****) Each (****) (****) 3 TRAINING DSP HND CUST REQ - N6523691290000 TCC
5 - DAY 10 - STUDENTS TRAINING CLASS [RATED - DOC9] CLIN: 0017 (****) Each
(****) (****) Other Comments or Special Instructions TERMS : (****) ( TOTAL
$113,1ss.oo I I I Ship By Date Instructions , ... . ) Compliance Statements for
Shipment of Controlled Items JIAB.: N/A EAR : These items are controlled by the
U . S . Government and authorized for export only to the country of ultimate
destination for use by the ultimate consignee or end - user(s) herein
identified. They may not be resold, transferred, or otherwise disposed of, to
any other country or to any person other than the authorized ultimate consignee
or end - user(s), either in their original form or after being incorporated into
other items, without first obtaining approval from the U . S . government or as
otherwise authorized by U . S . law and regulations . FCC : N/A EXPIRED ITEMS :
NIA .c. T h i s document is conside r ed co n fidentia l and propr i etary
property of ADS , I nc . and is p r ovided on the express condition that the
data contained in i t are not to be u sed , disclosed , or reproduced i n whole
o r i n part for any purpose without the express w ritt en consent of ADS , I nc
. Page 1 of 3 The terms and conditions found at(****) are hereby Incorporated In
this Purchase Order by reference . PROD The flowdown clauses found at (****) are
hereby Incorporated In this Purchase Order by reference .

 

 

[exh109_02.jpg]

This document is considered confidential and proprietary property of ADS, Inc.
and is provided on the express condition that the data contained in it are not
to be used, disclosed, or reproduced in whole or in part for any purpose without
the express written consent of ADS, Inc. Page 2 of 3 The terms and conditions
found at (****) are hereby incorporated in this Purchase Order by reference. The
flowdown clauses found at (****) are hereby incorporated in this Purchase Order
by reference. PROD RATED: CERTIFIED FOR NATIONAL DEFENSE USE. YOU ARE REQUIRED
TO FOLLOW ALL THE PROVISIONS OF THE DEFENSE PRIORITIES AND ALLOCATIONS SYSTEM
REGULATION (15 CFR PART 700). RATED ORDERS TAKE PRECEDENCE OVER ALL OTHER NON -
RATED DOD ORDERS AND ALL COMMERCIAL ORDERS YOU MAY HAVE. IF THE ORDER LINE
CONTAINS SPECIFICATIONS, QUALITY CONTROL, MIL STANDARDS OR OTHER CONTRACTUAL
REQUIREMENTS (DESIGNATED AS "QS" - QUALITY STATEMENT, "COC" - CERTIFICATE OF
COMPLIANCE, "RATED") PLEASE VISIT THE FOLLOWING LINK
http://adsinc.com/purchasing - documents FOR APPLICABLE DOCUMENTATION.
Additional Instructions/Attachments

 



 

